Case 5:21-mc-00032 Document1 Filed on 04/01/21 in TXSD Page 1 of 5

United States Counts

UNITED STATES ATTORNEY Southem Distt ‘ ul Lexas
SOUTHERN DISTRICT OF TEXAS APR - 1 oct DJM
LAREDO DIVISION Nathan Ochsriet Chet K
Laredo Divisiwr

 

CLERK UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
LAREDO DIVISON

 

CC. U.S. CUSTOMS & BORDER PROTECTION

 

IN THE MATTER OF S:0\- MC- 32
JESUS RUIZ

 

CRIMINAL COMPLAINT & NUNC PRO TUNC MOTION

 

Before the United States Attorney’ Office is Plaintiff JESUS RUIZ
acting Pro Se pursuant the Sixth Amendment of the United States
Constitution and Treaties. files the foregoing COMPLAINT and in support

thereof would show as follow:
I

Plaintiff is an American Citizen and resident on both side of the US
MX border. (Laredo Texas and Nuevo Laredo Taniaulipas Mexico) Plaintiff

never has been residing on any other State of the United States neither

Page 1 of 4
Case 5:21-mc-00032 Document1 Filed on 04/01/21 in TXSD Page 2 of 5

possesses any interest rather those imposed by law.
II

Since 2009, the Social Security Administration has been informing
Plaintiff that an unknown individual is using his personal information and
Social Security Number with the purpose to obtain employment and
income in the United States. See EXHIBIT A.

As result of said illegal actions taken against Plaintiff, on several
occasions Plaintiff has been arrested by CBP Officers at the Port of Entry
Laredo Texas on account of delinquent payments owed to the IRS, which in
fact the same Tax Collection Office advise Plaintiff of being victim of
Identity theft. See, EXHIBIT A.

Ill

IDENTITY THEFT

 

Under Identity Theft and Assumption Deterrence Act, it is a Fedreral
Crime when a person knowingly transfers or uses, without lawful authority,
a means of identification of another person with the intent to commit, or to
aid to abet, any unlawful activity that constitute a violation of Federal Law,

or that constitutes a felony under any application State or local law.

This law was followed by the Theft Penalty Enhancement Act in 2004
which increased penalties for “Aggravated” Identity Theft requiring courts
to impose additional sentences of two (2) years for general offenses and five
(5) years for Terrorism related offenses. 18 USC Section 1028(A).
Aggravated Identity Theft.

Page 2 of 4
Case 5:21-mc-00032 Document 1 Filed on 04/01/21 in TXSD Page 3 of 5

CONCLUSION AND PRAYER

Plaintiff-Complainant, JESUS RUIZ, has been irreparable injured
by unknown individuals who repeatedly and with callous disregard for the
law and statutes have been using his personal information and Social
Security Number to obtain Tax Credits, and debts for several thousands of

Dollar, for which Plaintiff prays the following:

1. Plaintiff prays the U.S. Attorney file this complaint against who result
the offender and responsible for said federal crime pursuant to 18
USC Section 1028(A).

2. Plaintiff prays the U.S. Attorney and CBP Officers Laredo District
GRANT this NUNC PRO TUNC Motion by correcting any erroneous
information filed against Plaintiff for which Plaintiff has been
repeatedly arrested at the Port of Entry Laredo Texas.

3. Plaintiff prays the Clerk of the U.S. District Laredo Division file this
Complaint and Motion with proper U.S. Attorney’ Office/District

In abeyance of relief sought. Respectfully submitted:

a
—T/ U

JESUS RUIZ

PLAINTIFF/COMPLAINANT

Page 3 of 4
Case 5:21-mc-00032 Document1 Filed on 04/01/21 in TXSD Page 4 of 5

CERTIFICATE OF SERVICE

I, JESUS RUIZ, Plaintiff-Complainant herein certify under penalty
of perjury that the foregoing instrument Complaint and Nunc Pro
Tune Motion are true and correct and was transmitted to the U.S.
Attorney’s Office 11204 McPherson Rd¥100a, Laredo Texas 78040 with
copy to the United States District Court Southern District of Texas 1300
Victoria St. Laredo Texas 78040 and U.S. Custom and Borders Protection

109 Shilon Dr. Suite 300 Laredo Texas 78045.

Signed and dated>: March 28% 2021.

aio Le

JESUS RUIZ
_ COMPLAINANT
1606 E. HILLSIDE ROAD
LAREDO TEXAS 78041-3306

Page 4 of 4
Case 5:21-mc-00032 Document1 Filed on 04/01/21 in TXSD Page 5 of 5

ae

ey E PAID

 

 

 

 

 

 

 

 

 

 

 

 

2 ill ©
ck w § toe = MME “Se 0

  
 

KXPREDO TR L We W- F506

Ost fy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

in

COURS
a GY DRT Oe
Saute Bate gas TE, XA AS

APR -1 2021 DUM SLGGO UCTERA S/.
mmm RDO TX. 78040

 

 

 

hee USEF

Letak wat

 

badging dete Mat ithe

 
